McCulloch, C. J., (dissenting). Two of the justices who have voted to affirm this case, declare the law to be that the county court has the power to employ counsel, in addition to the prosecuting attorney, to conduct 'litigation in which the county is interested. I agree unqualifiedly with that conclusion, and so does Mr. Justice Wood. That makes four of the judges who are of the opinion that the county court possesses that power. The authorities cited in appellant’s brief sustain that view. Those authorities relate generally to municipal corporations, but the principle is the same that where a county or municipality has authority to direct litigation in which it is interested it may employ special counsel, and the fact that an official attorney has been provided by law does not curtail that power. Our statute (Kirby’s Digest, section 1493) expressly provides that the county court shall defend cases appealed to the circuit or Supreme ¡Court, and that all expenses incurred by reason of such defense shall be paid by the county. It is therefore necessarily implied that county courts shall provide the means for conducting litigation in which it is interested, and that includes the employment of attorneys. Two of the judges say that while the county court has the power to employ counsel, it can not exercise that power and enter into a contract of employment with another attorney without first obtaining the consent of the prosecuting attorney, or, at least, until after he has been consulted. If there is any authority at all for employing additional counsel to represent the county in its litigation, it is to 'be exercised by the county court. Certainly, there is no authority conferred by statute on the prosecuting attorney to exercise that power or to hinder its exercise Iby the county court. If the county court possesses the power at all, it may exercise it in disregard of the wishes of the prosecuting attorney and without consulting him. Any other view of the matter necessarily places the power in the prosecuting attorney, and not the county court. The very fact, however, that the county court contracts for the services of an attorney presupposes that the court has determined the necessity and propriety therefor; and even if the prosecuting attorney may object to the contract, it is too late to do so after it has been entered into. The prosecuting attorney might, like any other citizen, appeal from the order cf the county court entering into such a contract, hut he can not defeat the contract or abrogate it merely by manifesting his disapproval. Again, it is said by the two judges whose views I am now discussing that the evidence is sufficient to warrant the conclusion that appellant was acting for the county judge personally and not for the county court. "Where is that evidence found? The contract is evidenced by an order of the county court which was duly entered of record and pursuant to that contract appellant performed the .services contemplated in the employment. There is no evidence whatever that Judge Harp personally employed appellant to do anything at all, and there is no suggestion anywhere in the record of any fraud or collusion between the two. Judge Harp was very earnestly in favor of building a new courthouse. "Whether he was right or wrong about that, as a matter of policy or propriety, it is plain that what he did was openly done and was done as a public official representing the county, and not as an individual. As an individual he made no contract with appellant, but acting for the county he made a contract in the most solemn form. I can not see that the issues of a political campaign, which resulted in Judge Harp’s defeat for re-election as a county judge, have anything whatever to do with this case. It might be different if there was any charge here of fraud and collusion between Judge Harp and appellant to 'defraud the county by making a contract for the latter to perform services for the county judge as an individual and impose the payment upon the county. But such is not the state of this case. The most that can be said of it is that Judge Harp made a mistake as a matter of policy in pushing the movement to build a new courthouse. It is treating too lightly the solemn contract of the parties to set aside the appellant’s contract with the county on any such grounds as that which has been mentioned as sustaining the decision of the circuit court. I am of the opinion, therefore, that the undisputed evidence in this case shows that appellant’s contract with the county court was valid, and that he performed the services and is entitled to the compensation specified in the contract. Mr. Justice Wood agrees 'with me in this conclusion.